Citation Nr: 9901469	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right talar neck fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right tibial bone graft, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veterans claims were remanded by the Board for further 
development in December 1996.  The development has been 
completed and the veterans claims are ready for appellate 
consideration. 

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.
 
2.  The residuals of the right talar neck fracture are 
manifested by no more than moderate limitation of motion.

3.  The residuals of a right tibial bone graft are manifested 
by hyperesthesia due to an incisional neuroma.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of a right talar neck fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (1998).

2.  The schedular criteria for an increased rating for 
residuals of a right tibial bone graft have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7804, 7805. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the residuals of a right 
talar neck fracture and to the residuals of a right tibial 
bone graft, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

I.  Right Talar Neck Fracture

The veteran has had a 10 percent rating in effect for his 
right ankle disability since discharge from service.  He 
testified before a hearing officer in November 1993 to having 
pain in his right ankle.  The right ankle did not hurt when 
he first used it.  However, after resting, when he put weight 
on his right ankle again, it would hurt him.

The veteran was afforded a VA examination in May 1992.  The 
veteran reported that he was in a motorcycle accident while 
in the Navy.  He sustained a fracture of the talus of the 
right foot and ankle.  He had open reduction and internal 
fixation with two screws.  The veteran reported that he 
experienced pain on the medial and lateral aspects of the 
talus.  The veteran stated that he could not stand for 
prolonged periods of time, and that he could not run.  
Examination revealed full range of motion of the right ankle, 
without any evidence of atrophy or swelling.  X-rays revealed 
a healed fracture of the neck of the talus with two screw 
fixations.  The ankle joint appeared to be normal.  There was 
an ossicle at the tip of the talus measuring approximately 3 
mm in diameter.  The examiner noted that it probably 
represented an ununited chip fracture in that area.  The 
diagnosis was status post open reduction and internal 
fixation for fractured neck of talus, right foot, with a 
residual ununited chip fracture of the tip of the fibula.

On VA orthopedic examination in April 1993, the veteran 
reported that he had right ankle pain on ambulation and on 
running.  He reported that those activities resulted in 
increased pain in the medial and lateral aspect of the right 
ankle, just inferior to the malleoli.  Palpation and range of 
motion failed to reveal any evidence of swelling or 
tenderness in the right foot.  The veteran had excellent 
peripheral pulsations and neurological examination was 
normal.  The diagnoses included post trauma inflammatory 
joint disease right ankle, without visible deformity or 
swelling.

A VA orthopedic examiner examined the veteran in August 1993.  
The veteran had healed surgical scars about the right ankle 
with screws palpable.  There was no swelling in the ankle 
itself.  He had 15 degrees of dorsiflexion, 30 degrees of 
plantar flexion,15 degrees of eversion, and 20 degrees of 
inversion of the right ankle.  X-rays revealed a small chip 
beneath the lateral malleolus with questionable slight joint 
space narrowing anteriorly.  The impression was status post 
fracture of the talus, with evidence of old injuries to the 
right ankle.  On VA examination of the feet in August 1993, 
the screw heads on the area of the talus were palpable 
medially.  Otherwise there was no significant abnormality.  
X-rays revealed screws within the talus, and the joint 
surface looked congruous.  The impression was status post 
fracture of the talus with pain in the right foot and ankle 
area of undetermined etiology.

The veteran was again afforded a VA orthopedic examination in 
January 1996.  The veteran complained of intermittent and 
variable right ankle pain which could be quite bothersome.  
He reported that he had discontinued any running or sports 
activities that involved running.  He stated that he had an 
unsteady gait and that sometimes he wore an ankle support.  
The veteran reported that he was a full-time college student 
and that he worked as a part-time auxiliary police officer.  
On examination the veteran was in no acute distress.  He 
demonstrated a normal gait and did not require ambulatory 
aids.  He had near normal range of motion of the right ankle.  
Dorsiflexion was to 15 degrees, plantar flexion was to 30 
degrees, inversion was to 20 degrees, and eversion was to 10 
degrees.  There was a well-healed incision over the right 
talus.  Circumferences of both calves and both lower limbs 
were equal.  X-rays revealed questionable avascular necrosis 
of the right proximal talus.  The diagnosis was status post 
screw fixation of right talus fracture with possible 
avascular necrosis.  The examiner noted that the veterans 
reduced functional capacity was consistent with his injuries 
and his residuals.

The veteran was examined by a private physician, David L. 
Louis, M.D., in March 1996.  Dr. Louis noted that the veteran 
had some residual loss of motion and some stiffness of the 
right ankle in eversion.  He also noted that January 1996 X-
rays revealed possible avascular necrosis.  Dr. Louis 
indicated that the veterans lost right ankle motion and an 
incisional neuroma probably resulted in some functional 
impairment which was of a minimal to moderate degree.

On VA orthopedic examination in November 1997, the veteran 
reported that he had to give up his position as a part-time 
police officer due to his continuing right ankle and foot 
pain which prevented him from regular police duties.  He 
stated that he was a full-time student at Ohio State 
University.  He complained of intermittent and variable right 
foot and ankle pain.  He was unable to run or perform 
strenuous sports activities.  The veteran reported that he 
was able to swim laps and was on a light exercise program.  
Examination revealed 10 degrees of dorsiflexion, 30 degrees 
of plantar flexion, 20 degrees of inversion, and 15 degrees 
of eversion.  Range of motion testing was accomplished with 
varying resistance and there were no changes in the motions 
recorded.  X-rays of the right ankle showed two screws in the 
medial talus.  There was no evidence of avascular necrosis.  
The diagnoses included status post right talus fracture with 
satisfactory healing and no evidence of avascular necrosis.  
The examiner further noted that the veteran only had minor 
limitation of motion at the right ankle. The veteran reported 
episodes of severe pain and disability of the right ankle.  
The examiner could not explain those episodes on an objective 
basis.  He could not express an opinion as to whether there 
would be increasing limitation of motion or reduced 
functional capacity with those episodes.  Overall, there was 
very little objectively abnormal with respect to the 
veterans examination.  On the other hand, the veteran 
probably would be limited to a mild degree with respect to 
his walking and standing activities in the future.  

The veteran wrote to the RO in November 1997 complaining of 
the inadequacy of his November 1997 VA orthopedic 
examination.  A review of the November 1997 VA examination 
report reveals that the examining physician reviewed the 
veterans claims file, recorded the veterans complaints, and 
completed a thorough examination of the veterans right ankle 
and right tibial graft site.  The examination included range 
of motion measurements and X-rays.  The Board believes that 
the November 1997 VA examination report is acceptable for 
rating purposes.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle.  This code 
provides for a 20 percent rating for marked limitation of 
motion of the ankle.  

Ankylosis of the ankle, in plantar flexion at less than 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).  

The record reflects that no incoordination associated with 
the right ankle disability has been found.  In addition, the 
examinations have shown no loss of strength of the right 
ankle.  Although the veteran has demonstrated some limitation 
of motion on the recent examinations, this demonstrated 
limitation of motion can not be described as more than 
moderate.  See 38 C.F.R. § 4.71, Plate II (1998).  The 
November 1997 VA examiner stated that he could not 
objectively explain the veterans complaints of flare-ups.  
He indicated that there was very little objectively abnormal 
with the veterans right ankle and any limitations of walking 
or standing would probably be mild in degree.

The Board is unable to conclude that the disability more 
nearly approximates the criteria for a 20 percent evaluation 
since the veteran has demonstrated that he has relatively 
good function of the ankle and there is no objective evidence 
of increased disability on prolonged use or during flare-ups.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has claimed that he had to give 
up his part-time job as a police officer due to his right 
ankle disability.  However, evaluations under 38 C.F.R. 
§ 3.321(b)(1) are based upon average industrial impairment, 
rather than on the specific loss of income of a particular 
claimant.  While the veteran may be unsuited for some types 
of employment due to his right ankle disability, the fact 
remains that he has not undergone frequent periods of 
hospitalization for the disability, the demonstrated 
manifestations of the disability are those contemplated by an 
evaluation of 10 percent and there is otherwise no indication 
in the record that the average industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned evaluation.  In the Boards 
opinion, no unusual or exceptional circumstances warranting 
referral of this case for extra-schedular consideration have 
been presented.

II.  Right Tibial Bone Graft

The record reveals that the veteran underwent a right tibial 
bone graft when surgery was performed to repair his right 
talar fracture.  By rating action in May 1994, the veteran 
was granted a separate 10 percent rating for status post 
right proximal tibial bone graft.  The veteran has complained 
that the scar area is painful to touch with a 
stinging/tingling sensation, that there is a build up of scar 
tissue under the scar area, that there is a ripping sensation 
in the scar area when the knee is flexed, that there is 
numbness down the shin bone, and that he is unable to put 
pressure on the right knee while kneeling due to aggravation 
of his symptoms.  In May 1997, the veteran further complained 
that records from a private medical center that he had 
obtained had not contained the nursing notes that had 
contained his own description of his tibial bone graft 
disability.  The Board notes that the veteran has not claimed 
that any medical evidence which contains examination/comments 
from physicians had not been obtained.

On VA examination in January 1996, examination of the right 
knee was normal, with full range of motion.  X-rays of the 
right knee were negative.  

The veterans disability rating for residuals of a right 
tibial bone graft was reduced to noncompensable by rating 
action in May 1996.  

The March 1996 records from Dr. Louis note that the veteran 
had a residual neuroma over the surgical incision on the 
anteromedial aspect of the right knee.  Dr. Louis did not 
think that the incisional neuroma would be amenable to any 
definitive care without the risk of increased symptomatology.

On VA examination in November 1997, the veteran reported that 
he continued to have sensitivity at his scar at the right 
proximal anterior leg.  Examination of the right proximal leg 
showed an anterior scar from the bone graft donor site which 
was well healed.  There was some hyperesthesia on the medial 
and distal aspect of that scar, consistent with a small 
peripheral neuroma.  X-rays of the right tibia showed some 
residual lucency at the right proximal tibia consistent with 
that being the donor site for a bone grafting procedure.  The 
diagnoses included possible right proximal leg neuroma from 
previous incision.  The examiner noted that the symptoms 
associated with the scar of the right proximal leg were 
consistent with an incisional neuroma, but that had not been 
documented objectively.

By rating action in April 1998 the veterans 10 percent 
rating for residuals of a right tibial bone graft was 
restored effective from the date of the previous reduction.

The residuals of a right tibial bone graft are currently 
rated as 10 percent disabling under Diagnostic Code 7804, for 
scar, superficial, tender and painful on objective 
demonstration.  This is the maximum rating available under 
Diagnostic Code 7804.  Other scars may be rated on the basis 
of functional impairment of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  The record shows that the 
residuals of a right tibial bone graft are not productive of 
any instability or limitation of motion of the right knee, or 
otherwise productive of functional impairment.  In sum, the 
record demonstrates that the disability is properly rated as 
10 percent disabling.


ORDER

Entitlement to an increased rating for residuals of a right 
talar neck fracture is denied.




Entitlement to an increased rating for residuals of a right 
tibial bone graft is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
